Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims:
Claims 1-3, 6-14 and 21-22 remain present.
Claims 1-3, 6-14 and 21-22 are allowed.


REASONS OF ALLOWANCE
	The following is an examiner’s statement of reasons for allowance:
Independent claims 1, 7 and 21 are considered to have allowable subject matter because the claims distinguishes the Applicant's support stand device primarily as against the teachings of prior art, especially the prior art of Brammer (US 3,493,209) via the recitations of, “one or more protrusions extending inwardly from the bottom portion, the one or more protrusions having a bottom surface for contacting and supporting the bottom portion against the ground during use and for contacting the bottom edge of the opening when two or more support stands are stacked together one on top of the other”.
Brammer’209 was considered as one of the closest prior art of record, Brammer’209, however, does not show or suggest the above recited limitation.  The claims are therefore believed to be patentable.
Claims 2-3, 6, 8-14, and 22 are all dependent from claims 1; 7 and 21 also allowable at least for the same reasons as their respective base claims and further due to the additional features that they recite. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAN LE whose telephone number is (571)272-6818. The examiner can normally be reached M-F; 9:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 571-272-4797. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TAN LE/Primary Examiner, Art Unit 3632